Citation Nr: 1611911	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  14-22 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to the Veteran's service connected hypertension.

3.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and depressive disorder, to include as secondary to the Veteran's service connected orthopedic disabilities. 

4.  Entitlement to a disability evaluation in excess of 10 percent prior to January 23, 2012 and in excess of 30 percent thereafter for right metatarsophalangeal joint degenerative joint disease, status post great toe fusion surgery with peroneal neuropathy.

5.  Entitlement to a disability evaluation in excess of 10 percent prior to January 23, 2012 and in excess of 20 percent thereafter for right ankle limitation of motion, status post ostectomy os trigonum.  

6.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010, August 2012, and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The issues of entitlement to service connection for erectile dysfunction and an acquired psychiatric disability, entitlement to increased disability evaluations for right foot and ankle disabilities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2002 RO decision denied entitlement to service connection for arthritis of the back and neck; the Veteran did not appeal or submit new and material evidence within one year of the decision.

2.  Evidence received since the April 2002 RO decision is not new and material. 


CONCLUSIONS OF LAW

1.  The April 2002 RO decision that denied entitlement to service connection for arthritis of the back and neck is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has not been received since the April 2002 rating decision, and the Veteran's claim for entitlement to service connection for a low back disability cannot be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

The Veteran's claim for entitlement to service connection for arthritis of the back and neck was denied in an April 2002 RO decision; the Veteran did not appeal.  In August 2012, the RO denied a  new claim for a lumbar spine disability; the Veteran has appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO denied the appellant's prior claim because there was no evidence that the Veteran's lumbar spine disability had onset in service or was caused or aggravated by the Veteran's active military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's low back disability is related to his active military service.  

Since the April 2002 RO decision, VA outpatient treatment records, records from the Social Security Administration, and private medical records have been associated with the Veteran's claims folder.  The Veteran was also afforded a VA examination of his back in January 2012.  Unfortunately, this evidence, while new, is not material.  While the newly submitted medical records document continuing complaints of chronic low back pain, none relate the Veteran's current lumbar spine degenerative disc disease to his active military service.  The Veteran does not report any injury or treatment to his back in service, but does report a number of post-service injuries, including straining his back mopping floors and injuring his back lifting furnaces at work.  He also described being involved in a bus crash in 2003.  In January 2012, the VA examiner concluded that the Veteran's current lumbar spine disability is most likely related to his post-service on-the-job injury and was less likely than not related to service, including the Veteran's service connected right foot and ankle disabilities.  The Veteran has not submitted any competent evidence that contradicts these findings.  To open and consider this claim on the merits would be a hollow and technical decision, given the paucity of evidence to even trigger VA's further duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 123-24 (2010) (Lance, J. concurring) ("[I]f the evidence is not sufficient to trigger the duty to assist, then reopening the claim only to deny it without providing assistance would be a hollow, technical decision. There is no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.")

Accordingly, as there is still no competent evidence that the Veteran's current lumbar spine disability is related to service, the Veteran's prior claim cannot reopened.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  The letter must also inform the Veteran of the bases of the prior denial. 

Here, the Veteran was provided with the relevant notice and information in a December 2011 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

As new and material evidence has not been submitted, the Veteran's previously denied claim for a lumbar spine disability cannot be reopened.  


REMAND

The Veteran is seeking entitlement to service connection for erectile dysfunction, which he contends is secondary to his service connected hypertension.  Clinical research has found a strong correlation between hypertension and erectile dysfunction in middle-aged men; however, a VA medical opinion has not been obtained to address whether the Veteran's erectile dysfunction was caused or permanently aggravated by his service connected hypertension. 

The Veteran is also seeking entitlement to service connection for an acquired psychiatric disability.  While the record reflects that the Veteran has a history of substance abuse and antisocial behavior dating back to his adolescence, it appears from the Veteran's statements that he is alleging that he currently suffers from an acquired psychiatric disability related to the pain and physical limitations caused by his service-connected orthopedic disabilities.  Although VA outpatient treatment records list a current diagnosis of depressive disorder, no opinion addressing the etiology of any current psychiatric condition has been obtained.  

The Veteran is also seeking higher disability evaluations for his service connected right metatarsophalangeal joint degenerative joint disease and right ankle limitation of motion.  The Veteran was last afforded a VA examination of his right foot and ankle in January 2015; however, the RO did not readjudicate the Veteran's claim following this examination and there is no evidence that the Veteran waived RO review.  Additionally, although the RO has characterized the Veteran's right foot disability as including peroneal neuropathy and VA outpatient treatment records note that the Veteran has complained of pain in his right foot radiating up his right lower extremity, the Veteran has not been afforded a VA peripheral nerve evaluation to determine the severity of any additional neurological disability affecting his right foot and/or ankle.  Finally, the Board notes that VA outpatient treatment records received after January 2015 show that the Veteran has been fitted with an ankle brace, suggesting his right ankle disability has continued to worsen.  Accordingly, on remand, the Veteran should be afforded new VA examinations of his service connected right foot and ankle disabilities that also include a peripheral nerve examination.  

Finally, as the outcome of the above claims is relevant to the Veteran's request for TDIU, this issue is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Accordingly, the case is REMANDED for the following action:

1. Associate all VA outpatient treatment records from July 2015 through the present with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his erectile dysfunction.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's erectile dysfunction was caused or permanently aggravated by the Veteran's active military service, in particular whether it was caused or permanently aggravated by the Veteran's service connected hypertension.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should also schedule the Veteran for a VA psychiatric examination.  The examiner should identify any current psychiatric conditions and note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities and occupational functioning, if any.

The VA examiner is asked to opine whether there is clear and unmistakable evidence (obvious and manifest) that the Veteran had any psychiatric conditions that existed prior to his active military service.  If so, the examiner is asked to opine whether there is clear and unmistakable evidence that this disorder did NOT increase in severity during the Veteran's active military service.  

For any psychiatric condition that did not exist prior to service, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's psychiatric disability had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include as secondary to the Veteran's service connected disabilities.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. The RO should also schedule the Veteran for new VA examinations of his service connection right foot and ankle disabilities, which should include a peripheral nerve examination.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities and occupational functioning, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


